DETAILED CORRESPONDENCE 
1. 	This Final Office Action is responsive to Applicant's amendment filed January 4, 2021. Claims 1, 3, and 4 have been amended. Claims 2, and 6 have been canceled. New claims 7-9 have been added. Claims 1, 3-5, and 7-9 are currently pending and examined below.
 
Notice of Pre-AIA  or AIA  Status
2. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority Claim Under 35 U.S.C. §119
3. 	Applicant’s request Acknowledgement of the claim for foreign priority under 35 U.S.C. § 119 has been considered. The foreign priority document is being considered.




Response to Amendment
4. 	The 35 U.S.C. 101 rejection of claims 11, 3-5, and 7-20 in the previous action is maintained. 	The 35 U.S.C. 102 and 103 rejections in the previous action are withdrawn.
   			
. 				Response to Arguments
5. 	Applicant's arguments filed January 4, 2021 with regard to the 101 rejection have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite that “the vehicle arrangement plan output unit is configured to notify, through a communication network, an in-vehicle device of each of the vehicles of an arrangement location of the plan of arrangement locations. As amended independent claim 1 recites notifying an in-vehicle device through a communication network”, and Applicant submits that amended independent claim 1 can no longer be considered to be a mental process.
 	Applicant further argues that amended independent claim 1 is tied to a technological improvement for car- sharing systems. This technological improvement for car-sharing systems allows prediction of areas where vehicles will be required based on use history and environmental parameters and deployment of vehicles to those predicted areas, which increases the abstract idea. 
 	In response, the examiner respectfully disagrees. Examination of the claims as a whole and in terms of each claim's limitations, reveals that the claims are not directed to improving computer interface (HMI or GUI design) performance or digital communications and do not recite any such benefit. The claims are directed to suppressing uneven distribution of vehicles in a specific area and 
improving availability of vehicles stored in a car sharing system (i.e. human activities) and merely use a computer to improve the performance of those aspects-not the performance of a computer.TFN171052-US 
7 
  	[0024] FIG. 2 is a diagram showing an example of the functional block 
configuration of the information processing apparatus 10. The information processing apparatus 10 includes a reception unit 101, an acquisition unit 102, a prediction unit 103 (demand prediction unit), a vehicle arrangement plan output unit 104, a traveling route20 decision unit 105, and a storage unit 110. In the embodiment, the information processing apparatus 10 does not need to have all of the functions shown in FIG. 2, and may have at least a part of the functions shown in FIG. 2. The information processing apparatus 10 may have functions other than the functions shown in FIG. 2. 
 	[0025] The reception unit 101, the acquisition unit 102, the prediction unit 103,25 the vehicle arrangement plan output unit 104, and the traveling route decision unit 105 can be implemented by a central processing unit (CPU) of the information processing apparatus 10 executing a program stored in a memory. The program can be stored in a recording medium. The recording medium storing the program may be a non-transitory recording medium. The non-transitory recording medium is not particularly limited, and TSN201711812US TFN 171052-US8may be, for example, a recording medium, such as a universal serial bus (USB) memory or a compact disc read only memory (CD-ROM). The storage unit 110 can be implemented using a memory or a storage device in the information processing apparatus 10.
	There are no limitations in the claims directed to the above technical aspects. Even the use of an acquisition unit to acquire at least one of weather information and time information of a predetermined area as an environmental parameter could be performed by using paper and pencil. 
 	The fact that output arrangement locations of the vehicles corresponding to the vehicle information and a number of the vehicles for the predetermined area based on the demand prediction of the vehicle to be used by the user corresponding to the vehicle information can also be performed by giving a person a list based on correspondence information with the environmental parameter. The fact that an acquisition is used to transmit and receive weather and time information or data, does not provide a practical application nor significantly more, especially when these functions could be performed using pencil and paper. As noted above none of the claim limitations are directed to per se improvements in . 
	Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: an environmental parameter acquisition unit, a history unit, demand prediction unit, a vehicle arrangement plan output unit, and a communication network (Claims 1, 7, and 8).  These generic computer hardware 
These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic 

.																Claim Rejections - 35 USC § 101
 5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. 	Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the 
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong

Two and Step 2 B below: 
 	Taken independent claim 1 as an example, independent claim 1 recites:
 	acquire at least one of weather information and time information of a predetermined area as an environmental parameter (wherein the “acquire” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page 9 of the October 2019 Update); 
 	acquire a use history including a use section, a use time, and vehicle information of a vehicle previously used by a user, the vehicle information includes a color, a vehicle type, and an accessory of the vehicle (wherein the “acquire” fails within the realm “mental processes” since it can be performed mentally via human 
 	perform a demand prediction of a vehicle to be used by the user based on correspondence information with the environmental parameter and the use history stored in association with each other; and perform the demand prediction of the vehicle to be used by the user for the predetermined area, the vehicle to be used by the user corresponding to the vehicle information (wherein the “perform” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page 9 of the October 2019 Update);  and  
output a plan of arrangement locations of planned based on the demand prediction of the vehicle to be used by the user performed by the demand prediction unit; and 
notify, an in-vehicle device of each of the vehicles of an arrangement location of the plan of arrangement locations; and 
output arrangement locations of the vehicles corresponding to the vehicle information and a number of the vehicles for the predetermined area based on the demand prediction of the vehicle to be used by the user corresponding to the vehicle information.
	Independent claims 7 and 8 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are an environmental 
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to a computing 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims 3-5, 7, and 9 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful 
Dependent claims 3-5, 7, and 9 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion.. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation or extra solution activity as discussed above. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or add significantly more beyond the abstract idea itself.

				Allowable Subject Matter
 7.  	Claims 1, 3-5, and 7-9 would be allowable if the 35 U.S.C. § 101 rejections were overcome.
 8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
                                                             
Conclusion
 9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Romain Jeanty/Primary Examiner, Art Unit 3623